FILED
                             NOT FOR PUBLICATION                            OCT 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTHONY OROPEZA,                                 No. 08-73127

               Petitioner,                       Tax Ct. No. 3707-05L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent.



                             Appeal from a Decision of the
                                      Tax Court

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Anthony Oropeza appeals pro se from the Tax Court’s decision upholding

the Office of Appeals’s determination approving the Commissioner of Internal

Revenue’s (the “Commissioner”) proposed collection action against Oropeza for

unpaid tax assessments for the years 1999, 2000, and 2001. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 26 U.S.C. § 7482(a). We review de novo, Fargo v. Comm’r, 447 F.3d 706,

709 (9th Cir. 2006), and we affirm.

      The Tax Court properly reviewed appropriate evidence in the administrative

record and concluded that the Office of Appeals did not abuse its discretion in

determining that the Commissioner’s proposed collection action was correct. See

26 U.S.C. § 6330(c)(3)(B) & (3)(C); see also Thompson v. U.S. Dep’t of Labor,

885 F.2d 551, 555 (9th Cir. 1989) (the “whole” administrative record before tax

court includes “all documents and materials directly or indirectly considered by

[the] agency”) (emphasis in original). Specifically, Oropeza failed to demonstrate

that the Commissioner’s assessment procedures were improper, that the Secretary

of Treasury did not delegate his authority to Internal Revenue Service (“IRS”)

personnel, or that the Office of Appeals erred in offering him only a telephonic

collection due process hearing. See 26 C.F.R. § 301.6330-1(d)(2)(Q&A-D6 to D-

8) (hearings to review proposed collection activity are informal, need not be

recorded, and may be conducted by correspondence, telephone, or face-to-face);

see also Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993) (per curiam)

(absent contrary evidence, IRS Certificate of Assessments and Payments

establishes that notices and assessments were proper); Hughes v. United States,




                                          2                                     08-73127
953 F.2d 531, 536 (9th Cir. 1992) (rejecting argument that IRS agents acted

without proper authority from Treasury Secretary).

      The Tax Court did not abuse its discretion in imposing a $10,000 penalty on

Oropeza for raising frivolous arguments after he was repeatedly warned that he

could be sanctioned if he continued to pursue groundless positions. See 26 U.S.C.

§ 6673(a)(1) (authorizing penalty up to $25,000 against taxpayer who institutes

proceedings frivolously or primarily for delay); Wolf v. Comm’r, 4 F.3d 709, 716

(9th Cir. 1993) (no abuse of discretion in sanctioning taxpayer under § 6673 after

putting him on notice that sanctions could result from frivolous litigation).

      Oropeza’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    08-73127